UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ISAIAH A. MUHAMMAD,

                                Plaintiff,

       -v-                                                   CIVIL ACTION NO.: 20 Civ. 3220 (JPO) (SLC)

CAPTAIN HERNANDEZ, and the CITY OF NEW YORK,                                   ORDER

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

       On February 26, 2021, the Court granted Defendants’ motion to compel pro se Plaintiff

Isaiah A. Muhammad to provide Defendants with properly executed medical releases and full

responses to Defendants’ interrogatories (the “February 26, 2021 Order”). (ECF No. 21). The

Court directed Mr. Muhammad to provide the medical releases and interrogatory responses by

April 22, 2021. (Id. at 1). On May 7, 2021, Defendants advised the Court that they had not

received the releases or interrogatory responses. (ECF No. 22 at 2).

       Accordingly, the Court renews its directive in the February 26, 2021 Order and ORDERS

Mr. Muhammad to:

       1. Properly execute ALL of the medical releases provided by Defendants. Follow the

             instructions provided by Defendants to make sure the releases are filled out correctly.

       2. Respond to ALL of Defendants’ interrogatory requests in accordance with the Federal

             Rules of Civil Procedure.
         Mr. Muhammad must send the medical releases and interrogatory responses to

Defendants by June 9, 2021. On receipt, Defendants shall provide the court with a proposed

updated case management schedule.

         Mr. Muhammad is advised that failure to comply with this Order may cause the Court to

issue an order to show cause why this case should not be dismissed for failure to prosecute. Fed.

R. Civ. P. 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff at the

below address.

Dated:          New York, New York
                May 10, 2021
                                                      SO ORDERED

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:
                Isaiah A. Muhammad
                2411902466
                Manhattan Detention Center
                125 White Street
                New York, NY 10013




                                                  2
